Title: To George Washington from Benjamin Neilly, 22 April 1781
From: Neilly, Benjamin
To: Washington, George


                        Viz. That Colonel Brodhead had suffered Nancy McCally (his Girl) to sell a Table made by the public
                            Artificers, at the same time refusing the Officers necessary furniture for their Barracks.
                        An Intimation that Colo. Brodhead had receivd 60,000 Dollars to Recruit his Regiment, and was wantonly
                            sporting said Money away contrary to that purpose.
                        That Colonel Brodhead had suffered Nancy McCally to take unbecoming Liberties with some of the Officers.
                        
                            
                                 
                                8th Penn. Regt
                                 
                                Majr Vernon
                            
                            
                                
                                
                                
                                Captn Carnahan
                            
                            
                                
                                
                                
                                Lieutt Neilly
                            
                            
                                
                                
                                
                                Lieutt Ward
                            
                            
                                
                                
                                
                                Lieutt Peterson
                            
                            
                                
                                
                                
                                Lieutt Reed
                            
                            
                                
                                Capt. Tannihill of the Maryland Corps
                            
                            
                                
                                9th  Virg. Regt
                                
                                Ensn Tannihill
                            
                            
                                
                                
                                
                                Ensn Beck
                            
                            
                                
                                
                                
                                Captn Springer
                            
                            
                                
                                
                                
                                Ensn Springer
                            
                            
                                
                                Mr Boreman D. Paymaster Genl
                            
                            
                                
                                Mr Shelton Purchg Commy W.Dt.
                            
                            
                                
                                
                                
                                Mr Holloway Assist. Auditor
                            
                            
                                
                                
                                
                                 & others
                            
                        
                        I Charge Colonel Daniel Brodhead with behaving in a manner unbecoming the Character of a Gentleman and an
                            Officer by insulting me in the most approbrious terms—at his own Quarters in the presence of my brother Officers, Charging
                            me at the same time with what was not only false and scandalous, but also improbable.
                        Viz: Destroying his Receipt Book, by tearing from said book a leaf or leaves thereby, to prevent him from
                            accounting for Public Money.
                        
                            Benjm. Neilly Lt
                            8th Penna Regt
                        
                    